In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Employees’ Retirement System dated May 14, 2004, which denied the petitioner’s application for an ordinary disability retirement pension, the petitioner appeals from a judgment of the Supreme Court, Kings County (Dabiri, J.), dated May 4, 2005, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the petition and dismissed the proceeding in light of the narrow standard of review defined by the Court of Appeals in Matter of Borenstein v New York City Employees’ Retirement Sys. (88 NY2d 756, 760-761 [1996]; see Matter of Ackalitis v Murphy, 5 AD3d 381, 382 [2004]; Matter of Drew v New York City Employees’ Retirement Sys., 305 AD2d 408, 409 [2003]; Matter of Inguanta v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 302 AD2d 527 [2003]; Matter of Simmons v New York City Tr. Auth., 250 AD2d 856, 857 [1998]; Matter of Baer v New York State Teachers’ Retirement Sys., 114 AD2d 556, 557 [1985]). Schmidt, J.P., Crane, Rivera and Spolzino, JJ., concur.